Title: To John Adams from John M. Carter, 1 February 1814
From: Carter, John M.,Carter, J. B.
To: Adams, John


				
					Sir
					Georgetown, Febry. 1. 1814.
				
				We take the liberty to send you by mail a copy of Arator, written by Col. John Taylor of Caroline Va.—We do this from having been lately favored by him with an extract from a letter of yours to him concerning this treatise on Agriculture, in which you express a desire to purchase the book but know not where to apply for it—This is the only copy we have unsold from a large edition as you will perceive we are the proprietors of the work.—The price is $1.50 which we will give an order on you for to some Bookseller to whom we will send some copies of a secd. edition about to be printed by us—revised & considerably enlarged by the Author.—We remain Sir, yr. obt. / Humble Servts
				
					J. M. & J. B. Carters
				
				
			